IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                             


NOS. PD-1336/1337/1338/1339-10



HELEN TYNE MAYFIELD, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
BRAZOS COUNTY



           Per curiam.  keasler and hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5 &
9.3(b), the petition exceeds 15 pages and the original petition is not accompanied by 11
copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: November 3, 2010
Do Not Publish